Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.
Claims 1-20 are pending.

Notes
The computer readable storage medium recited in claim 1 and its dependent claims is described in the specifications to exclude signals: 
“A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or 


Examiner’s Amendments 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Attorney of Record Kevin Radigan on 1/25/2022.
Please amend claims 1, 13 and 17 as follows:

1. (Currently Amended) A computer program product for facilitating processing within a computing environment, the computer program product comprising: 
a computer readable storage medium readable by a processing circuit and storing instructions for performing a method comprising: 
obtaining an instruction to perform an operation to produce a signature for a message, the instruction being a single architected instruction that is part of a general-purpose processor instruction set architecture, the instruction denoting a register and including at least one operation code field to specify the operation; and 

	determining a sign function of a plurality of sign functions supported by the instruction to be performed, the plurality of sign functions including a first sign function that uses a first random number to randomize a first signature and a second sign function that does not use a second random number to randomize a second signature, and the determining including identifying the sign function from the plurality of sign functions, including the first sign function and the second sign function, via a corresponding sign function code of a plurality of sign function codes supported by the instruction; 
obtaining input for the instruction, the input comprising the message and a cryptographic key; and 
producing [[a]]the signature based on the sign function to be performed and the input, the signature to be used to verify the message.  


13. (Currently Amended) A computer system for facilitating processing within a computing environment, the computer system comprising: 
a memory; and a processor coupled to the memory, wherein the computer system is configured to perform a method comprising: 
obtaining an instruction to perform an operation to produce a signature for a message, the instruction being a single architected instruction that is part of a general-purpose processor instruction set architecture, the instruction denoting a 
executing the instruction to perform the operation, the executing comprising: 
determining a sign function of a plurality of sign functions supported by the instruction to be performed, the plurality of sign functions including a first sign function that uses a first random number to randomize a first signature and a second sign function that does not use a second random number to randomize a second signature, and the determining including identifying the sign function from the plurality of sign functions, including the first sign function and the second sign function, via a corresponding sign function code of a plurality of sign function codes supported by the instruction;
obtaining input for the instruction, the input comprising a message and a cryptographic key; and 
producing [[a]]the signature based on the sign function to be performed and the input, the signature to be used to verify the message.  

17. (Currently Amended) A computer-implemented method of facilitating processing within a computing environment, the computer-implemented method comprising:
obtaining an instruction to perform an operation to produce a signature for a message, the instruction being a single architected instruction that is part of a general- 
executing the instruction to perform the operation, the executing comprising: 
	determining a sign function of a plurality of sign functions supported by the instruction to be performed, the plurality of sign functions including a first sign function that uses a first random number to randomize a first signature and a second sign function that does not use a second random number to randomize a second signature, and the determining including identifying the sign function from the plurality of sign functions, including the first sign function and the second sign function, via a corresponding sign function code of a plurality of sign function codes supported by the instruction; 
obtaining input for the instruction, the input comprising a message and a cryptographic key; and 
producing [[a]]the signature based on the sign function to be performed and the input, the signature to be used to verify the message.  


Allowed Claims
Claims 1-20 are allowed in view of the examiner’s amendments above.

Terminal Disclaimer
The terminal disclaimer filed on 1/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patents no. 11075763 and 11108567 has been reviewed and is accepted.  

Reason for Allowance
 This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks filed on 1/12/2022 with respect to the amended claim limitations along with the examiner’s amendments point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        1/26/2022